                                1   Nadia P. Bermudez, Bar No. 216555
                                    Patrick J. Goode II, Bar No. 299697
                               2    KLINEDINST PC
                                    501 West Broadway, Suite 600
                               3    San Diego, California 92101
                                    (619) 239-8131/FAX (619) 238-8707
                               4    nbermudez@klinedinstlaw.com
                                5   Lindsay N. Casillas, Bar No. 269688
                                    KLINEDINST PC
                                6   801 K Street, Ste. 2100
                                    Sacramento, CA 95814
                                7   Phone: 916/444-7573
                                8   Attorneys for Defendant
                                    EVANS HOTELS, LLC
                                9
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               10                        UNITED STATES DISTRICT COURT
                               11                     SOUTHERN DISTRICT OF CALIFORNIA
        KLINEDINST PC




                               12
                               13   JAMES RUTHERFORD, an                     Case No. 18-CV-00435-JLS (MSB)
                                    individual, THE ASSOCIATION 4
                               14   EQUAL ACCESS,                            DEFENDANT EVANS HOTELS, LLC'S
                                                                             AMENDED ANSWER TO SECOND
                               15                Plaintiffs,                 AMENDED COMPLAINT
                               16         v.                                 Judge:              Hon. Janis L. Sammartino
                                                                             Magistrate Judge:   Hon. Michael S. Berg
                               17   EVANS HOTELS, LLC, a                     Complaint Filed:    2/26/18
                                    California limited liability company     Trial Date:         None set
                               18   and DOES 1 to 50,
                               19                Defendants.
                               20
                               21         Defendant EVANS HOTELS, LLC ("Defendant")
                                                                      (“Defendant”) submits this Amended to
                               22   the Second Amended Complaint ("SAC")
                                                                 (“SAC”) filed by Plaintiffs James Rutherford, the
                               23   Association 4 Equal Access, and all others similarly situated (collectively, the
                               24   “Plaintiffs”) as follows:
                                    "Plaintiffs")
                               25                                    INTRODUCTION
                               26         1.     In answering paragraph 1 of the SAC, Defendant is without
                               27   knowledge as to the truth of Plaintiffs’
                                                                 Plaintiffs' allegations pertaining to their mobility
                               28   impairments, and, therefore, denies the same. Defendant only admits that it
                                                                             -1-
                                          DEFENDANT EVANS HOTELS, LLC'S AMENDED ANSWER TO SECOND AMENDED COMPLAINT
                                                                                                  18-CV-00435-JLS (MSB)
                                1
                                1   maintains online room reservation systems on various public websites, including
                               2    www.bahiahotel.com (and not bahia.com); www.lodgetorreypines.com; and
                                3                                              “Websites”). This paragraph also
                                    www.catamaranresort.com (collectively, the "Websites").
                               4    contains legal conclusions to which no answer is required. To the extent a further
                                5   answer is required, Defendant denies the additional factual allegations contained
                                6   therein, but does not deny any accurate recitation of the law.
                                7         2.     In answering paragraph 2 of the SAC, Defendant is without
                                8   knowledge as to the truth of the factual allegations contained in this paragraph and,
                                9   therefore, denies the same. Defendant, however, does not deny any accurate
501 WEST BROADWAY, SUITE 600




          0
 SAN DIEGO, CALIFORNIA 92101




          0 ' -I
          lf) °
              1-1
                               10   recitation of the law.
           LU rsi
           1-1 01
                               11         3.     In answering paragraph 3 of the SAC, the paragraph contains only
        KLINEDINST PC




 U V)
 0-    - Z
     ).- ce
 I- < ,-,
 (f)    1-
        ‘...,                  12   legal conclusions to which no answer is required. To the extent an answer is
   4o
   cl a <
  1.1-1 0U
  Z CL
   n    co 6 -
                               13   required, Defendant denies the factual allegations contained therein, but does not
        1_ o
        In
           LL'
                               14   deny any accurate recitation of the law.
          ,_,z
                     a
          0        Li)
          Ln                   15         4.     In answering paragraph 4 of the SAC, the paragraph contains only
                               16   legal conclusions to which no answer is required. To the extent an answer is
                               17   required, Defendant denies the factual allegations contained therein, but does not
                               18   deny any accurate recitation of the law.
                               19         5.     In answering paragraph 5 of the SAC, the paragraph contains only
                               20   legal conclusions to which no answer is required. To the extent an answer is
                               21
                               21   required, Defendant denies the factual allegations contained therein, but does not
                               22   deny any accurate recitation of the law.
                               23         6.     In answering paragraph 6 of the SAC, Defendant is without
                               24   knowledge as to the truth of the factual allegations contained in this paragraph and,
                               25   therefore, denies the same.
                               26   ///
                               27   ///
                               28   ///
                                                                               -- 22 --
                                          DEFENDANT EVANS HOTELS, LLC'S AMENDED ANSWER TO SECOND AMENDED COMPLAINT
                                                                                                  18-CV-00435-JLS (MSB)
                                1         7.     In answering paragraph 7 of the SAC, the paragraph contains only
                               2    legal conclusions to which no answer is required. To the extent an answer is
                               3    required, Defendant denies the factual allegations contained therein, but does not
                               4    deny any accurate recitation of the law.
                                5         8.     In answering paragraph 8 of the SAC, the paragraph contains only
                                6   legal conclusions to which no answer is required. To the extent an answer is
                                7   required, Defendant denies the factual allegations contained therein, but does not
                                8   deny any accurate recitation of the law.
                                9         9.     In answering paragraph 9 of the SAC, the paragraph contains only
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               10   legal conclusions to which no answer is required. To the extent an answer is
                               11   required, Defendant denies the factual allegations contained therein.
        KLINEDINST PC




                               12         10.    In answering paragraph 10 of the SAC, Defendant denies the factual
                               13   allegations contained therein.
                               14         11.    In answering paragraph 11 of the SAC, Defendant denies the factual
                               15   allegations contained therein. The paragraph also contains legal conclusions to
                               16   which no answer is required. To the extent an answer is required, Defendant
                               17   denies the factual allegations contained therein.
                               18                             JURISDICTION AND VENUE
                               19         12.    In answering paragraph 12 of the SAC, the paragraph contains only
                               20   legal conclusions to which no answer is required. To the extent an answer is
                               21   required, Defendant admits that subject matter jurisdiction appears proper and
                               22   denies all other factual allegations that are not specifically admitted.
                               23         13.    In answering paragraph 13 of the SAC, the paragraph contains only
                               24   legal conclusions to which no answer is required. To the extent an answer is
                               25   required, Defendant admits that venue appears proper and denies all other factual
                               26   allegations that are not specifically admitted.
                               27   ///
                               28   ///
                                                                               -- 33 --
                                          DEFENDANT EVANS HOTELS, LLC'S AMENDED ANSWER TO SECOND AMENDED COMPLAINT
                                                                                                  18-CV-00435-JLS (MSB)
                                1                                         PARTIES
                               2          14.    In answering paragraph 14 of the SAC, Defendant is without
                               3    knowledge as to the truth of Plaintiffs’
                                                                 Plaintiffs' allegations regarding Plaintiff Rutherford,
                               4                                                                   “qualified disability,"
                                    his alleged mobility impairments, or the nature of his alleged "qualified disability,”
                                5   and, therefore, denies the same.
                                6         15.    In answering paragraph 15 of the SAC, Defendant is without
                                7   knowledge as to the truth of Plaintiffs’
                                                                 Plaintiffs' allegations regarding Plaintiff A4EA and,
                                8   therefore, denies the same. Defendant further denies the factual allegation that it
                                9   discriminates against A4EA members.
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               10         16.    In answering paragraph 16 of the SAC, Defendant is without
                               11   knowledge as to the truth of Plaintiffs’
                                                                 Plaintiffs' allegations regarding Patricia Filardi, her
        KLINEDINST PC




                               12   alleged mobility impairments, or the nature of her alleged "qualified
                                                                                               “qualified disability,"
                                                                                                          disability,”
                               13   and, therefore, denies the same.
                               14         17.     In answering paragraph 17 of the SAC, Defendant is without
                               15   knowledge as to the truth of Plaintiff Rutherford’s
                                                                           Rutherford's membership status with A4EA,
                               16   and, therefore, denies the same.
                               17         18.     In answering paragraph 18 of the SAC, Defendant is without
                               18   knowledge as to the truth of Plaintiffs’
                                                                 Plaintiffs' allegations regarding Plaintiff Rutherford,
                               19   and, therefore, denies the same.
                               20         19.    In answering paragraph 19 of the SAC, Defendant is without
                               21   knowledge as to the truth of Plaintiffs’
                                                                 Plaintiffs' allegations regarding Plaintiff Rutherford,
                               22   and, therefore, denies the same.
                               23         20.    In answering paragraph 20 of the SAC, Defendant is without
                               24   knowledge as to the truth of Plaintiffs’
                                                                 Plaintiffs' contentions regarding A4EA's
                                                                                                   A4EA’s members,
                               25   and, therefore, denies Plaintiffs’
                                                           Plaintiffs' factual allegation that A4EA members "are
                                                                                                            “are being
                               26   deterred from patronizing the Defendant's
                                                                  Defendant’s hotels on particular occasions[.]"
                                                                                                   occasions[.]”
                               27         21.    In answering paragraph 21 of the SAC, Defendant denies the factual
                               28   allegations contained therein, except for the allegations that: (1) "Defendant
                                                                                                        “Defendant is a
                                                                              -4-
                                         DEFENDANT EVANS HOTELS, LLC'S AMENDED ANSWER TO SECOND AMENDED COMPLAINT
                                                                                                 18-CV-00435-JLS (MSB)
                                1   California limited liability company with its principal place of business located in
                               2    San Diego, California[;]"
                                               California[;]” (2) "Defendant's
                                                                  “Defendant’s locations provide to the public
                               3    important goods and/or services[;]"
                                                           services[;]” (3) "Defendant
                                                                            “Defendant also provides to the public the
                               4    Websites[;]” (4) "[t]he
                                    Websites[;]"     “[t]he Websites provide access to the array of services, including
                                5   descriptions of its hotels, rooms and services, the ability to make room
                                6   reservations, and many other benefits related to these facilities and services."
                                                                                                          services.”
                                7   Defendant supplies no answer to the legal conclusions incorporated into this
                                8   paragraph, as no answer is required.
                                9                              FACTUAL ALLEGATIONS
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               10         22.    In answering paragraph 22 of the SAC, Defendant is admits the truth
                               11   of the allegations contained in this paragraph, but denies any incorporated legal
        KLINEDINST PC




                               12   conclusions, as no answer is required.
                               13         23.    In answering paragraph 23 of the SAC, Defendant is without
                               14   knowledge as to the truth of Plaintiffs’
                                                                 Plaintiffs' contentions regarding the timing of
                               15   Plaintiffs’
                                    Plaintiffs' visits to Defendant’s
                                                          Defendant's Websites, and, therefore, denies Plaintiffs’
                                                                                                       Plaintiffs' factual
                               16   allegation that Plaintiffs accessed the Websites "[w]ithin
                                                                                     “[w]ithin the applicable limitations
                               17   period[.]” Defendant does not respond to any incorporated legal conclusions, as no
                                    period[.]"
                               18   answer is required. To the extent an answer is required, Defendant denies the
                               19   factual allegations contained therein.
                               20         24.    In answering paragraph 24 of the SAC, Defendant is without
                               21   knowledge as to the truth of the allegations contained in this paragraph and,
                               22   therefore, denies the same.
                               23         25.    In answering paragraph 25 of the SAC, Defendant is without
                               24   knowledge as to the truth of Plaintiffs’
                                                                 Plaintiffs' contentions regarding their ability to
                               25   “independently identify the material accessible features of the hotel and guest
                                    "independently
                               26   rooms of the Bahia Resort Hotel, The Lodge [at] Torrey Pines, and the Catamaran
                               27   Resort[.]”
                                    Resort[.]" Defendant therefore denies Plaintiffs’
                                                                          Plaintiffs' factual allegations contained in
                               28   this paragraph, and does not respond to any incorporated legal conclusions, as no
                                                                              -5-
                                         DEFENDANT EVANS HOTELS, LLC'S AMENDED ANSWER TO SECOND AMENDED COMPLAINT
                                                                                                 18-CV-00435-JLS (MSB)
                                1   answer is required. To the extent an answer is required, Defendant denies the
                               2    factual allegations contained therein.
                               3          26.    In answering paragraph 26 of the SAC, Defendant is without
                               4    knowledge as to the truth of Plaintiffs’
                                                                 Plaintiffs' contentions regarding any "investigation
                                                                                                       “investigation
                                5   performed on Plaintiffs’
                                                 Plaintiffs' behalf confirm[ing] the allegations made by Plaintiffs[.]”
                                                                                                         Plaintiffs[.]"
                                6   Defendant therefore, denies Plaintiffs'
                                                                Plaintiffs’ factual allegations contained in this
                                7   paragraph, and does not respond to any incorporated legal conclusions, as no
                                8   answer is required. To the extent an answer is required, Defendant denies the
                                9   factual allegations contained therein.
501 WEST BROADWAY, SUITE 600




          0
 SAN DIEGO, CALIFORNIA 92101




          0 ' -I
          lf) °
              1-1
                               10         27.    In answering paragraph 27 of the SAC, Defendant is without
           LU rsi
           1-1 01
                               11   knowledge as to the truth of Plaintiffs’
                                                                 Plaintiffs' contention that "in
                                                                                             “in the absence of an
        KLINEDINST PC




 U V)
 0-    - Z
     ).- ce
 I- < ,-,
 (f)    1-
        ‘...,                  12   injunction [they] will continue to be injured[.]"
                                                                          injured[.]” Defendant denies Plaintiffs’
                                                                                                       Plaintiffs'
   4o
   cl a <
   1.1-1 0U
   Z CL
   n     co 6 -
                               13   factual allegations that it has policies or practices that unlawfully discriminate
         1_ o
         In
            LL'
                               14   against prospective guests requiring accessible rooms when compared to how
          ,_,z
                     a
          0        Li)
          Ln                   15   Defendant treats other prospective guests. Defendant further denies Plaintiffs’
                                                                                                        Plaintiffs'
                               16   allegation that information required by Plaintiffs or others requiring information
                               17   about accessible rooms cannot obtain it from Defendant. Last, Defendant does not
                               18   respond to any incorporated legal conclusions, as no answer is required. To the
                               19   extent an answer is required, Defendant denies the factual allegations contained
                               20   therein.
                               21         28.    In answering paragraph 28 of the SAC, the paragraph contains only
                               22   legal conclusions to which no answer is required. To the extent an answer is
                               23   required, Defendant denies the factual allegations contained therein.
                               24                                CLASS ALLEGATIONS
                               25         29.    In answering paragraph 29 of the SAC, Defendant admits this case has
                               26   been filed as a putative class action, but supplies no answer to the incorporated
                               27   legal conclusions, as no answer is required. Defendant denies the validity of
                               28   Plaintiff’s
                                    Plaintiff's claims and denies that this matter should proceed as a representative or
                                                                              -- 66 --
                                         DEFENDANT EVANS HOTELS, LLC'S AMENDED ANSWER TO SECOND AMENDED COMPLAINT
                                                                                                 18-CV-00435-JLS (MSB)
                                1   class action. To the extent an answer is required, Defendant denies the factual
                               2    allegations contained therein.
                               3          30.    In answering paragraph 30 of the SAC, the paragraph contains only
                               4    legal conclusions to which no answer is required. To the extent an answer is
                                5   required, Defendant denies the factual allegations contained therein.
                                6         31.    In answering paragraph 31 of the SAC, Defendant is without
                                7   knowledge as to the truth of Plaintiffs’
                                                                 Plaintiffs' contentions regarding the number of
                                8   persons in the putative class. Defendant therefore denies Plaintiffs’
                                                                                              Plaintiffs' factual
                                9   allegations contained in this paragraph. Defendant further denies the validity of
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               10   Plaintiff’s
                                    Plaintiff's claims, denies that this matter should proceed as a representative or class
                               11   action, and does not respond to any incorporated legal conclusions, as no answer is
        KLINEDINST PC




                               12   required. To the extent an answer is required, Defendant denies the factual
                               13   allegations contained therein.
                               14         32.    In answering paragraph 32 of the SAC, Defendant is without
                               15   knowledge as to the truth of Plaintiffs’
                                                                 Plaintiffs' contentions regarding whether the identities
                               16   of putative class members "are
                                                              “are ascertainable through Defendants’
                                                                                         Defendants' . . . records or by
                               17          notice[.]” Defendant therefore denies Plaintiffs’
                                    public notice[.]"                            Plaintiffs' factual allegations
                               18   contained in this paragraph. Defendant further denies the validity of Plaintiff’s
                                                                                                          Plaintiff's
                               19   claims, denies that this matter should proceed as a representative or class action,
                               20   and does not respond to any incorporated legal conclusions, as no answer is
                               21   required. To the extent an answer is required, Defendant denies the factual
                               22   allegations contained therein.
                               23         33.    In answering paragraph 33 of the SAC, the paragraph contains only
                               24   legal conclusions to which no answer is required. To the extent an answer is
                               25   required, Defendant denies the factual allegations contained therein. Defendant
                               26   also denies the validity of Plaintiff’s
                                                                Plaintiff's claims and denies that this matter should
                               27   proceed as a representative or class action.
                               28   ///
                                                                             -- 77 --
                                          DEFENDANT EVANS HOTELS, LLC'S AMENDED ANSWER TO SECOND AMENDED COMPLAINT
                                                                                                  18-CV-00435-JLS (MSB)
                                1
                                1         34.    In answering paragraph 34 of the SAC, the paragraph contains only
                               2    legal conclusions to which no answer is required. To the extent an answer is
                                3   required, Defendant denies the factual allegations contained therein. Defendant
                               4    also denies the validity of Plaintiff’s
                                                                Plaintiff's claims and denies that this matter should
                                5   proceed as a representative or class action.
                                6         35.    In answering paragraph 35 of the SAC, Defendant is without
                                7   knowledge as to the truth of the allegations contained in this paragraph and,
                                8   therefore, denies the same. Defendant also denies the validity of Plaintiff’s
                                                                                                      Plaintiff's claims
                                9   and denies that this matter should proceed as a representative or class action.
501 WEST BROADWAY, SUITE 600




          0
 SAN DIEGO, CALIFORNIA 92101




          0 ' -I
          lf) °
              1-1
                               10         36.    In answering paragraph 36 of the SAC, the paragraph contains only
           LU rsi
           1-1 01
                               11   legal conclusions to which no answer is required. Defendant also denies the
        KLINEDINST PC




 U V)
 0-    - Z
     ).- ce
 I- < ,-,
 (f)    1-
        ‘...,                  12               Plaintiff’s claims and denies that this matter should proceed as a
                                    validity of Plaintiff's
   4o
   cl a <
  1.1-1 0U
  Z CL
   n    co 6 -
                               13   representative or class action. To the extent an answer is required, Defendant
        1_ 0
        In
           LL'
                               14   denies the factual allegations contained therein.
          ,_,z
          0        Ln
          Ln       a
                               15         37.     In answering paragraph 37 of the SAC, the paragraph contains only
                               16   legal conclusions to which no answer is required. Defendant also denies the
                               17               Plaintiff’s claims and denies that this matter should proceed as a
                                    validity of Plaintiff's
                               18   representative or class action. To the extent an answer is required, Defendant
                               19   denies the factual allegations contained therein.
                               20         38.    In answering paragraph 38 of the SAC, the paragraph contains only
                               21
                               21   legal conclusions to which no answer is required. Defendant also denies the
                               22               Plaintiff’s claims and denies that this matter should proceed as a
                                    validity of Plaintiff's
                               23   representative or class action. To the extent an answer is required, Defendant
                               24   denies the factual allegations contained therein.
                               25         39.    In answering paragraph 39 of the SAC, the paragraph contains only
                               26   legal conclusions to which no answer is required. Defendant also denies the
                               27               Plaintiff’s claims and denies that this matter should proceed as a
                                    validity of Plaintiff's
                               28   ///
                                                                             -8-
                                          DEFENDANT EVANS HOTELS, LLC'S AMENDED ANSWER TO SECOND AMENDED COMPLAINT
                                                                                                  18-CV-00435-JLS (MSB)
                                1   representative or class action. To the extent an answer is required, Defendant
                               2    denies the factual allegations contained therein.
                               3           40.    In answering paragraph 40 of the SAC, the paragraph contains only
                               4    legal conclusions to which no answer is required. Defendant also denies the
                                5               Plaintiff’s claims and denies that this matter should proceed as a
                                    validity of Plaintiff's
                                6   representative or class action. To the extent an answer is required, Defendant
                                7   denies the factual allegations contained therein.
                                8          41.    In answering paragraph 41 of the SAC, the paragraph contains only
                                9   legal conclusions to which no answer is required. Defendant also denies the
501 WEST BROADWAY, SUITE 600




          0
 SAN DIEGO, CALIFORNIA 92101




          0 ' -I
          lf) °
              1-1
                               10               Plaintiff’s claims and denies that this matter should proceed as a
                                    validity of Plaintiff's
           LU rsi
           1-1 01
                               11   representative or class action. To the extent an answer is required, Defendant
        KLINEDINST PC




 U V)
 0-    - Z
     ).- ce
 I- < ,-,
 (f)    1-
        ‘...,                  12   denies the factual allegations contained therein.
   4o
   cl a <
   1.1-1 0U
   Z CL
   n     co 6 -
                               13          42.    In answering paragraph 42 of the SAC, Defendant is without
         1_ 0
         In
            LL'
                               14   knowledge as to the truth of the allegations contained in this paragraph and,
          ,_,z
          0        Ln
          Ln       a
                               15   therefore, denies the same. Defendant also denies the validity of Plaintiff’s
                                                                                                      Plaintiff's claims
                               16   and denies that this matter should proceed as a representative or class action.
                               17          43.    In answering paragraph 43 of the SAC, Defendant is without
                               18   knowledge as to the truth of the allegations contained in this paragraph and,
                               19   therefore, denies the same. Defendant also denies the validity of Plaintiff’s
                                                                                                      Plaintiff's claims
                               20   and denies that this matter should proceed as a representative or class action.
                               21                              FIRST CAUSE OF ACTION
                               22         VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA
                               23         CIVIL CODE § 51 et seq. (Injunctive Relief and Damages on Behalf of
                               24                                        Plaintiffs)
                               25                         (By Plaintiffs Against All Defendants)
                               26          44.    In answering paragraph 44 of the SAC, which re-alleges and
                               27   incorporates by reference the allegations set forth in SAC paragraphs 1-43,
                               28   ///
                                                                             -9-
                                           DEFENDANT EVANS HOTELS, LLC'S AMENDED ANSWER TO SECOND AMENDED COMPLAINT
                                                                                                   18-CV-00435-JLS (MSB)
                                1   Defendant incorporates by reference each of its answers made to the corresponding
                               2    SAC paragraphs.
                               3          45.    In answering paragraph 45 of the SAC, the paragraph contains only
                               4    legal conclusions to which no answer is required. To the extent an answer is
                                5   required, Defendant denies the factual allegations contained therein, but does not
                                6   deny any accurate recitation of the law.
                                7         46.    In answering paragraph 46 of the SAC, the paragraph contains only
                                8   legal conclusions to which no answer is required. To the extent an answer is
                                9   required, Defendant denies the factual allegations contained therein, but does not
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               10   deny any accurate recitation of the law.
                               11         47.    In answering paragraph 47 of the SAC, the paragraph contains only
        KLINEDINST PC




                               12   legal conclusions to which no answer is required. To the extent an answer is
                               13   required, Defendant denies the factual allegations contained therein, but does not
                               14   deny any accurate recitation of the law.
                               15         48.    In answering paragraph 48 of the SAC, the paragraph contains only
                               16   legal conclusions to which no answer is required. To the extent an answer is
                               17   required, Defendant denies the factual allegations contained therein, but does not
                               18   deny any accurate recitation of the law.
                               19         49.    In answering paragraph 49 of the SAC, the paragraph contains only
                               20   legal conclusions to which no answer is required. To the extent an answer is
                               21   required, Defendant denies the factual allegations contained therein, but does not
                               22   deny any accurate recitation of the law.
                               23         50.    In answering paragraph 50 of the SAC, Defendant denies the factual
                               24   allegations contained in this paragraph. Defendant supplies no answer to the legal
                               25   conclusions incorporated into this paragraph, as no answer is required.
                               26         51.    In answering paragraph 51 of the SAC, the paragraph contains only
                               27   legal conclusions to which no answer is required. To the extent an answer is
                               28   required, Defendant denies the factual allegations contained therein.
                                                                            - 10 -
                                         DEFENDANT EVANS HOTELS, LLC'S AMENDED ANSWER TO SECOND AMENDED COMPLAINT
                                                                                                 18-CV-00435-JLS (MSB)
                                1
                                1                            SECOND CAUSE OF ACTION
                               2          VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA
                                3                      51et seq. (Injunctive Relief and Damages on Behalf of
                                          CIVIL CODE § 5let
                               4                                         Plaintiffs)
                                5                         (By Plaintiffs Against All Defendants)
                                6          52.    In answering paragraph 52 of the SAC, which re-alleges and
                                7   incorporates by reference the allegations set forth in SAC paragraphs 1-51,
                                8   Defendant incorporates by reference each of its answers made to the corresponding
                                9   SAC paragraphs.
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               10          53.    In answering paragraph 53 of the SAC, the paragraph contains only
                               11   legal conclusions to which no answer is required. To the extent an answer is
        KLINEDINST PC




                               12   required, Defendant denies the factual allegations contained therein, but does not
                               13   deny any accurate recitation of the law.
                               14          54.    In answering paragraph 54 of the SAC, the paragraph contains only
                               15   legal conclusions to which no answer is required. To the extent an answer is
                               16   required, Defendant denies the factual allegations contained therein.
                               17          55.    In answering paragraph 55 of the SAC, the paragraph contains only
                               18   legal conclusions to which no answer is required. To the extent an answer is
                               19   required, Defendant denies the factual allegations contained therein.
                               20          56.    In answering paragraph 56 of the SAC, Defendant is admits the truth
                               21   of the allegations contained in this paragraph.
                               22          57.    In answering paragraph 57 of the SAC, the paragraph contains only
                               23   legal conclusions to which no answer is required. To the extent an answer is
                               24   required, Defendant denies the factual allegations contained therein, but does not
                               25   deny any accurate recitation of the law.
                               26   ///
                               27   ///
                               28   ///
                                                                            - 11 -
                                           DEFENDANT EVANS HOTELS, LLC'S AMENDED ANSWER TO SECOND AMENDED COMPLAINT
                                                                                                   18-CV-00435-JLS (MSB)
                                1         58.    In answering paragraph 58 of the SAC, the paragraph contains only
                               2    legal conclusions to which no answer is required. To the extent an answer is
                               3    required, Defendant denies the factual allegations contained therein, but does not
                               4    deny any accurate recitation of the law.
                                5         59.    In answering paragraph 59 of the SAC, the paragraph contains only
                                6   legal conclusions to which no answer is required. To the extent an answer is
                                7   required, Defendant denies the factual allegations contained therein, but does not
                                8   deny any accurate recitation of the law.
                                9         60.    In answering paragraph 60 of the SAC, the paragraph contains only
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               10   legal conclusions to which no answer is required. To the extent an answer is
                               11   required, Defendant denies the factual allegations contained therein.
        KLINEDINST PC




                               12         61.    In answering paragraph 61 of the SAC, Defendant denies the factual
                               13   allegations made in this paragraph, and does not respond to any incorporated legal
                               14   conclusions, as no answer is required. To the extent an answer is required,
                               15   Defendant denies the factual allegations contained therein.
                               16         62.    In answering paragraph 62 of the SAC, Defendant denies the factual
                               17   allegations made in this paragraph, and does not respond to any incorporated legal
                               18   conclusions, as no answer is required. To the extent an answer is required,
                               19   Defendant denies the factual allegations contained therein.
                               20                             THIRD CAUSE OF ACTION
                               21                      (Declaratory Relief on Behalf of Plaintiffs)
                               22         63.    In answering paragraph 63 of the SAC, which re-alleges and
                               23   incorporates by reference the allegations set forth in SAC paragraphs 1-62,
                               24   Defendant incorporates by reference each of its answers made to the corresponding
                               25   SAC paragraphs.
                               26   ///
                               27   ///
                               28   ///
                                                                               -- 12
                                                                                  1 2 -
                                                                                      -

                                          DEFENDANT EVANS HOTELS, LLC'S AMENDED ANSWER TO SECOND AMENDED COMPLAINT
                                                                                                  18-CV-00435-JLS (MSB)
                                1         64.    In answering paragraph 64 of the SAC, Defendant denies the factual
                               2    allegations made in this paragraph, and does not respond to any incorporated legal
                               3    conclusions, as no answer is required. To the extent an answer is required,
                               4    Defendant denies the factual allegations contained therein.
                                5         65.    In answering paragraph 65 of the SAC, Defendant denies the factual
                                6   allegations made in this paragraph, and does not respond to any incorporated legal
                                7   conclusions, as no answer is required. To the extent an answer is required,
                                8   Defendant denies the factual allegations contained therein.
                                9                        PLAINTIFF’S
                                                         PLAINTIFF'S PRAYER FOR RELIEF
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               10         Defendant denies Plaintiffs are entitled to any of the relief sought in their
                               11   Prayer for Relief.
        KLINEDINST PC




                               12                              AFFIRMATIVE DEFENSES
                               13         Wherefore, having answered the Plaintiffs’
                                                                         Plaintiffs' Second Amended Complaint,
                               14   Defendant alleges the following as separate affirmative defenses to the individuals,
                               15   representatives and putative class claims without assuming the burden of proof,
                               16   where such burden is otherwise on the Plaintiff under applicable procedural law.
                               17         Defendant reserves the right to add additional affirmative defenses should it
                               18   become aware of such during the course of discovery.
                               19                          FIRST AFFIRMATIVE DEFENSE
                               20                                 (Statute of Limitations)
                               21         66.    As a first and separate affirmative defense, Evans Hotels alleges that
                               22   the Second Amended Complaint is barred by the statute of limitations set forth in
                               23   California Code of Civil Procedure section 335.1 or 28 U.S.C. § 1658.
                               24                         SECOND AFFIRMATIVE DEFENSE
                               25                           (Res Judicata/Collateral Estoppel)
                               26         67.    As a second and separate affirmative defense, Plaintiffs’
                                                                                               Plaintiffs' claims are
                               27   barred by the doctrine of res judicata/collateral estoppel as Plaintiffs have
                               28   collectively filed over one hundred of disability access suits throughout the Central
                                                                             -- 13
                                                                                1 3 -
                                                                                    -

                                         DEFENDANT EVANS HOTELS, LLC'S AMENDED ANSWER TO SECOND AMENDED COMPLAINT
                                                                                                 18-CV-00435-JLS (MSB)
                                1   and Southern Districts of California, and Northern District of Illinois.
                               2                            THIRD AFFIRMATIVE DEFENSE
                               3                                        (Lack of Standing)
                               4           68.    As a third and separate affirmative defense, Plaintiffs lack standing to
                                5   pursue any claim against Evans Hotels under the Americans with Disabilities Act.
                                6   Plaintiffs are not customers of or visitors of Evans Hotels or its websites, have not
                                7   accessed any Evans Hotels'
                                                       Hotels’ content, and has not, and cannot have, experienced --
                                8   and has no "actual
                                               “actual notice"
                                                       notice” of -- any discrimination or damages resulting from
                                9   Evans Hotels'
                                          Hotels’ conduct.
501 WEST BROADWAY, SUITE 600




          0
 SAN DIEGO, CALIFORNIA 92101




          0
          lf) °
              1-1
                               10                          FOURTH AFFIRMATIVE DEFENSE
           LU rsi
           1-1 01
                               11                                (Lack of Constitutional Standing)
        KLINEDINST PC




 U V)
 0-    - Z
     ).- ce
 I- < ,-,
 (f)    1-
        ‘...,                  12          69.    As a fourth and separate affirmative defense, Evans Hotels alleges
   4o
   cl a <
   1.1-1 0U
   Z Ce
   n     co 6 -
                               13   that Plaintiffs are not a real party in interest and therefore have no constitutional
         1_ o
         In
            LL'
                               14   standing to sue. Plaintiffs are not guests or customers of Evans Hotels, have not
          .          z
                     a
          0        Li)
          Ln                   15   attempted to subscribe to any service and therefore have not, and cannot have
                               16   suffered a concrete and particularized injury-in-Complaint resulting from Evans
                               17   Hotels’
                                    Hotels' conduct.
                               18                            FIFTH AFFIRMATIVE DEFENSE
                               19                   (Nondiscriminatory Legitimate Business Reasons)
                               20          70.    As a fifth and separate affirmative defense, Plaintiffs may not pursue a
                               21   claim under the Americans with Disabilities Act against Evans Hotels because
                               22   Evans Hotels provides content consistent with nondiscriminatory legitimate
                               23   business reasons. Evans Hotels makes its Internet-based content available to all
                               24   subscribers on the same basis and does not treat any subscribers differently on the
                               25   basis of their disability.
                               26                           SIXTH AFFIRMATIVE DEFENSE
                               27                       (Private Club or Establishment Exemption)
                               28          71.    As a sixth and separate affirmative defense, Plaintiffs may not pursue
                                                                               -- 14
                                                                                  1 4 -
                                                                                      -

                                          DEFENDANT EVANS HOTELS, LLC'S AMENDED ANSWER TO SECOND AMENDED COMPLAINT
                                                                                                  18-CV-00435-JLS (MSB)
                                1   a claim under the Americans with Disabilities Act against Evans Hotels because
                               2    Evans Hotels is subject to exemption.
                               3                         SEVENTH AFFIRMATIVE DEFENSE
                               4                          (Fundamental Alteration of Activities)
                                5         72.    As a seventh and separate affirmative defense, Plaintiffs may not
                                6   pursue a claim under the Americans with Disabilities Act against Evans Hotels
                                7   because the relief requested requires a fundamental alteration of Evans Hotels’
                                                                                                            Hotels'
                                8   activities. Requiring Evans Hotels to immediately restructure its business would
                                9   require Evans Hotels to achieve the impossible given current technology, or
501 WEST BROADWAY, SUITE 600




          0
 SAN DIEGO, CALIFORNIA 92101




          0 ' -I
          lf) °
              1-1
                               10   significantly reduce the amount and quality of available content.
           LU rsi
           1-1 01
                               11                         EIGHTH AFFIRMATIVE DEFENSE
        KLINEDINST PC




 U V)
 0-    - Z
     ).- ce
 I- < ,-,
 (f)    1-
        ‘...,                  12                          (Undue Burden or Hardship - Cost)
   4o
   cl a <
   1.1-1 0U
   Z Ce
   n     co 6 -
                               13         73.    As an eighth and separate affirmative defense, Plaintiffs may not
         ,  o
         In
            LL'
                               14   pursue a claim under the Americans with Disabilities Act against Evans Hotels
          .        z
                   a
          0        Li,
          Ln                   15   because the relief requested would impose undue economic burden or hardship on
                               16   Evans Hotels.
                               17                          NINTH AFFIRMATIVE DEFENSE
                               18       (Undue Burden or Hardship - Compliance with Conflicting Laws and
                               19                                       Regulations)
                               20         74.    As a ninth and separate affirmative defense, Plaintiffs may not pursue
                               21   a claim under the Americans with Disabilities Act against Evans Hotels because
                               22   the relief requested would impose undue burden or hardship on Evans Hotels by
                               23   having to comply with conflicting requirements. 28 C.F.R. § 36.303 expressly
                               24   provides that a public accommodation is not required to take certain steps if
                               25   defendants can demonstrate that taking such steps "would
                                                                                      “would result in an undue
                               26   burden, i.e., significant difficulty or expense."
                                                                            expense.” (Emphasis added). Plaintiffs’
                                                                                                        Plaintiffs'
                               27   demand that the Court order Evans Hotels to restructure its business regardless of
                               28   federal regulations or statutory guidelines imposes on Evans Hotels the undue
                                                                             -- 15
                                                                                1 5 -
                                                                                    -

                                         DEFENDANT EVANS HOTELS, LLC'S AMENDED ANSWER TO SECOND AMENDED COMPLAINT
                                                                                                 18-CV-00435-JLS (MSB)
                                1   burden of having to comply with both federal regulations and Plaintiffs’
                                                                                                 Plaintiffs' conflicting
                               2    demands.
                               3                           TENTH AFFIRMATIVE DEFENSE
                               4                                     (Impracticability)
                                5         75.    As a tenth and separate affirmative defense, Plaintiffs may not pursue
                                6   a claim under the Americans with Disabilities Act against Evans Hotels because
                                7   the relief requested is impracticable.
                                8                       ELEVENTH AFFIRMATIVE DEFENSE
                                9                                   (Alternative Means)
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               10         76.    As an eleventh and separate affirmative defense, Plaintiffs may not
                               11   pursue an injunction under the Americans with Disabilities Act requiring a specific
        KLINEDINST PC




                               12   design or alteration where Evans Hotels has an alternative design or service, which
                               13   provides substantially equivalent accessibility. Defendant further alleges that there
                               14   are accessible alternatives that are available in relation to the complained of
                               15   conduct.
                               16                        TWELFTH AFFIRMATIVE DEFENSE
                               17                                        (Mootness)
                               18         77.    As a twelfth and separate affirmative defense, the Second Amended
                               19   Complaint and each cause of action alleged in the Second Amended Complaint are
                               20   barred by the doctrine of mootness to the extent that the denial of equal access to
                               21   Defendant’s
                                    Defendant's services alleged in the Complaint, if any, have been or will have been
                               22   remediated before the time that this action is finally adjudicated.
                               23                     THIRTEENTH AFFIRMATIVE DEFENSE
                               24                      (Equivalent Facilitation, Equivalent Service)
                               25         78.    As a thirteenth and separate affirmative defense, the Second Amended
                               26   Complaint and each cause of action alleged in the Second Amended Complaint are
                               27   barred to the extent that, with respect to any particular element of Defendant’s
                                                                                                         Defendant's
                               28   services that departs from applicable standards, Defendant has provided
                                                                             - 16 -
                                         DEFENDANT EVANS HOTELS, LLC'S AMENDED ANSWER TO SECOND AMENDED COMPLAINT
                                                                                                 18-CV-00435-JLS (MSB)
                                1   “equivalent facilitation”
                                    "equivalent                  “equivalent service"
                                                facilitation" or "equivalent service” in the form of alternative designs
                               2    and technologies that provide substantially equivalent or greater access to and
                               3    usability of Defendant’s
                                                 Defendant's services.
                               4                      FOURTEENTH AFFIRMATIVE DEFENSE
                                5                                 (De Minimis Violation)
                                6         79.    As a fourteenth and separate affirmative defense, the Second
                                7   Amended Complaint and each cause of action alleged in the Second Amended
                                8   Complaint are barred because the claimed violations are de minimis and non-
                                9   actionable because they do not materially impair Plaintiffs’
                                                                                     Plaintiffs' or the putative class
501 WEST BROADWAY, SUITE 600




          0
 SAN DIEGO, CALIFORNIA 92101




          0 ' -I
          lf) °
              1-1
                               10   members’ use of Defendant’s
                                    members'        Defendant's services or access to its products. Defendant's
                                                                                                    Defendant’s
           LU rsi
           1-1 01
                               11   reservations services already comply with the ADA and the websites has been
        KLINEDINST PC




 U V)
 0-    - Z
     ).- ce
 I- < ,-,
 (f)    1-
        ‘...,                  12   updated to provide even more information. Additionally, Plaintiffs cannot
   4o
   cl a <
   1.1-1 0U
   Z CL
   n     co 6 -
                               13   articulate what alleged barriers were encountered or why they were unable to use
         1_ o
         In
            LL'
                               14   any of the accessible services offered by Defendant.
          ,_,z
                     a
          0        Li)
          Ln                   15                      FIFTEENTH AFFIRMATIVE DEFENSE
                               16                                  (No Denial of Access)
                               17         80.    As a fifteenth and separate affirmative defense, the Second Amended
                               18   Complaint and each cause of action alleged in the Second Amended Complaint are
                               19   barred because Defendant did not deny or interfere with Plaintiffs’
                                                                                            Plaintiffs' access, or the
                               20   access of any member of the purported class, to the goods and/or services provided
                               21   by Defendant.
                               22                      SIXTEENTH AFFIRMATIVE DEFENSE
                               23                                  (Failure to Mitigate)
                               24         81.    As a sixteenth and separate affirmative defense, to the extent Plaintiffs
                               25   or members of the alleged class experienced any damages as a proximate result of
                               26   Defendant’s
                                    Defendant's alleged actions or omissions, which Defendant denies, Plaintiffs have
                               27   failed to mitigate or to reasonably attempt to mitigate their damages. Plaintiffs
                               28   have failed to utilize the accessibility services provided by Defendant.
                                                                             -- 17
                                                                                1 7 -
                                                                                    -

                                         DEFENDANT EVANS HOTELS, LLC'S AMENDED ANSWER TO SECOND AMENDED COMPLAINT
                                                                                                 18-CV-00435-JLS (MSB)
                                1                    SEVENTEENTH AFFIRMATIVE DEFENSE
                               2                            (Excuse, Exemption, Justification)
                               3          82.    As a seventeenth and separate affirmative defense, the Second
                               4    Amended Complaint and all purported claims for relief alleged in the Second
                                5   Amended Complaint are barred to the extent the alleged violations of law are
                                6   excused, exempted, or justified under the statutes or regulations under which
                                7   Plaintiffs has sued. Defendant has legitimate business justifications for managing
                                8   its ADA reservations in the manner it does. Moreover, the relief requested would
                                9   impose undue burden or hardship on Evans Hotels to restructure its business.
501 WEST BROADWAY, SUITE 600




          0
 SAN DIEGO, CALIFORNIA 92101




          0 ' -I
          lf) °
              1-1
                               10                     EIGHTEENTH AFFIRMATIVE DEFENSE
           LU rsi
           1-1 01
                               11                                       (Third Party)
        KLINEDINST PC




 U V)
 0-    - Z
     ).- ce
 I- < ,-,
 (f)    1-
        ‘...,                  12         83.    As an eighteenth and separate affirmative defense, the Second
   4o
   cl a <
   1.1-1 0U
   Z Ce
   n     co 6 -
                               13   Amended Complaint and all purported claims for relief alleged in the Second
         1_ o
         In
            LL'
                               14   Amended Complaint are barred in whole or in part because Plaintiffs’
                                                                                             Plaintiffs' and the
          .        z
                   a
          0        Li)
          Ln                   15   putative class members'
                                                   members’ injury or injuries, if any, was/were caused by third parties
                               16   or booking engines acting outside the scope of agency, employment or control of
                               17   Defendant. Defendant utilizes a third party online booking engine which manages
                               18   the hotel inventory and assists guests in booking their selected rooms.
                               19   Consequently, Defendant has no control over how the booking engine works.
                               20                     NINETEENTH AFFIRMATIVE DEFENSE
                               21                                     (Unclean Hands)
                               22         84.    As a nineteenth and separate affirmative defense, the Second
                               23   Amended Complaint, and all purported claims for relief alleged in the Second
                               24   Amended Complaint are barred by the doctrine of unclean hands by reason of
                               25   Plaintiffs’
                                    Plaintiffs' and the putative class members'
                                                                       members’ conduct and actions. Defendant is
                               26   informed and believes on that basis alleges, Plaintiffs had no intention to make a
                               27   reservation at Defendant's
                                                   Defendant’s hotels in the first place or a genuine intent to return in
                               28   the future so as to make this lawsuit viable. Plaintiffs also cannot articulate what
                                                                             - 18 -
                                         DEFENDANT EVANS HOTELS, LLC'S AMENDED ANSWER TO SECOND AMENDED COMPLAINT
                                                                                                 18-CV-00435-JLS (MSB)
                                1   alleged barriers they encountered related to their disabilities or offer any evidence
                               2    of encountered barriers in the booking process.
                               3                       TWENTIETH AFFIRMATIVE DEFENSE
                               4                                        (Good Faith)
                                5         85.    As a twentieth and separate affirmative defense, at all times relevant
                                6                 Defendant’s actions were taken in good faith and it had reasonable
                                    to this suit, Defendant's
                                7   grounds for believing those actions did not violate of any law.
                                8                    TWENTY-FIRST AFFIRMATIVE DEFENSE
                                9                               (Third Party Responsible)
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               10         86.    As a twenty-first and separate affirmative defense, Plaintiffs’
                                                                                                     Plaintiffs' claims
                               11   are barred because Defendant does not operate or control the subject property or
        KLINEDINST PC




                               12   website, nor does it have the right to provide the injunctive relief sought in the
                               13   Second Amended Complaint. Defendant utilizes a third party online booking
                               14   engine which manages the hotel inventory and assists guests in booking their
                               15   selected rooms. Consequently, Defendant has no control over how the booking
                               16   engine works.
                               17                   TWENTY-SECOND AFFIRMATIVE DEFENSE
                               18                                   (Comparative Fault)
                               19         87.    As a twenty-second and separate affirmative defense, Plaintiffs did
                               20   not exercise ordinary care, caution and prudence in connection with the events
                               21   alleged in the Second Amended Complaint and Plaintiffs are therefore barred from
                               22   recovery against Defendant, or alternatively, Plaintiffs should have their recovery,
                               23   if any, proportionately reduced. Plaintiffs cannot articulate what alleged barriers
                               24   they encountered related to their disabilities or offer any evidence of encountered
                               25   barriers in the booking process. Moreover, Plaintiffs failed to utilize the accessible
                               26   services Defendant made available.
                               27   ///
                               28   ///
                                                                             -- 19
                                                                                1 9 -
                                                                                    -

                                          DEFENDANT EVANS HOTELS, LLC'S AMENDED ANSWER TO SECOND AMENDED COMPLAINT
                                                                                                  18-CV-00435-JLS (MSB)
                                1                    TWENTY-THIRD AFFIRMATIVE DEFENSE
                               2                (No Request for Modification or Auxiliary Aid or Service)
                               3          88.    As a twenty-third and separate affirmative defense, Plaintiffs’
                                                                                                     Plaintiffs' claims
                               4    are barred because Plaintiffs failed to request a reasonable modification of policies,
                                5   practices or procedures and/or Plaintiffs failed to request an auxiliary aid or
                                6   service.
                                7                  TWENTY-FOURTH AFFIRMATIVE DEFENSE
                                8                                  (Indispensable Party)
                                9         89.    As a twenty-fourth and separate affirmative defense, Plaintiffs’
                                                                                                      Plaintiffs' claims
501 WEST BROADWAY, SUITE 600




          0
 SAN DIEGO, CALIFORNIA 92101




          0 ' -I
          lf) °
              1-1
                               10   are barred because Plaintiffs have failed to name an indispensable party that
           LU rsi
           1-1 01
                               11   operates and controls the circumstances that are alleged in the Second Amended
        KLINEDINST PC




 U V)
 0-    - Z
     ).- ce
 I- < ,-,
 (f)    1-
        ‘...,                  12   Complaint, without which the injunctive relief cannot be had.
   4o
   cl a <
   1.1-1 0U
   Z CL
   n     co 6 -
                               13                    TWENTY-FIFTH AFFIRMATIVE DEFENSE
         1_ 0
         In
            LL'
                               14                                       (Preemption)
          ,_,z
          0        Ln
          Ln       a
                               15         90.    As a twenty-fifth and separate affirmative defense, Federal law
                               16   preempts some or all of Plaintiffs’
                                                            Plaintiffs' claims asserted under State law.
                               17                    TWENTY-SIXTH AFFIRMATIVE DEFENSE
                               18                                  (Improper Defendant)
                               19         91.    As a twenty-sixth and separate affirmative defense, Evans Hotels
                               20   alleges that the improper defendant was named in this action.
                               21                  TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                               22                     (Failure to Meet Class Action Requirements)
                               23         92.    As a twenty-seventh and separate affirmative defense, Evans Hotels
                               24   alleges the following as separate affirmative defenses to the individuals,
                               25   representatives and putative class claims without assuming the burden of proof,
                               26   where such burden is otherwise on the Plaintiffs under applicable law: (1)
                               27   Plaintiffs’
                                    Plaintiffs' claims, and each of them, brought on behalf of themselves individually,
                               28   and the putative members of the purported class, as set forth in the Complaint,
                                                                          - 20 -
                                         DEFENDANT EVANS HOTELS, LLC'S AMENDED ANSWER TO SECOND AMENDED COMPLAINT
                                                                                                 18-CV-00435-JLS (MSB)
                                1   cannot and should not be maintained on a class or representative action because
                               2    those claims, and each of them, fail to meet the necessary requirements for class
                               3    certification, including, class ascertainability, typicality, commonality, numerosity,
                               4    manageability, superiority, and adequacy of the class representative; lack of a
                                5   community of interest among the putative class; and because class certification is
                                6   inappropriate due to defendants'
                                                         defendants’ lawful policies.
                                7                      TWENTY EIGHTH AFFIRMATIVE DEFENSE
                                8                                        (Primary Jurisdiction)
                                9         93.    As a twenty-eighth and separate affirmative defense, Plaintiffs’
                                                                                                      Plaintiffs' claims
501 WEST BROADWAY, SUITE 600




          0
 SAN DIEGO, CALIFORNIA 92101




          0 ' -I
          lf) °
              1-1
                               10   are presently precluded by the doctrine of primary jurisdiction. The U.S.
           LU rsi
           1-1 01
                               11   Department of Justice (DOJ) has announced that it will promulgate pertinent and
        KLINEDINST PC




 U V)
 0-    - Z
     ).- ce
 I- < ,-,
 (f)    1-
        ‘...,                  12   relevant standards under Title III of the ADA. That rulemaking lies at the heart of
   4o
   cl a <
   1.1-1 0U
   Z Ce
   n     co 6 -
                               13   the task assigned to the agency by Congress, will require agency expertise to
         1_ o
         In
            LL'
                               14   unravel intricate, technical facts, and would materially aid the Court. Because the
          .          z
                     a
          0        Li)
          Ln                   15             Plaintiffs’ claims will be greatly affected by what DOJ promulgates, their
                                    merits of Plaintiffs'
                               16   claims cannot be heard until DOJ's
                                                                 DOJ’s rulemaking is complete.
                               17                       TWENTY-NINTH AFFIRMATIVE DEFENSE
                               18                                   (Substantial Compliance)
                               19         94.    As a twenty-ninth and separate affirmative defense, Defendant's
                                                                                                     Defendant’s
                               20   website substantially complies with the ADA and state law, and their supporting
                               21   regulations as currently in force.
                               22                          THIRTIETH AFFIRMATIVE DEFENSE
                               23                (Unreasonable and Untailored Requested Accommodations)
                               24         95.    As a thirtieth and separate affirmative defense, Plaintiffs’
                                                                                                  Plaintiffs' demand
                               25   would deprive Defendant of the flexibility to determine, on an individual basis,
                               26   which accommodations are required for individual persons.
                               27   ///
                               28   ///
                                                                               -- 2211 --
                                          DEFENDANT EVANS HOTELS, LLC'S AMENDED ANSWER TO SECOND AMENDED COMPLAINT
                                                                                                  18-CV-00435-JLS (MSB)
                                1                        THIRTY-FIRST AFFIRMATIVE DEFENSE
                               2                               (Violation of the First Amendment)
                               3           96.    As a thirty-first and separate affirmative defense, Plaintiffs’
                                                                                                      Plaintiffs' demand
                               4    would result in an unconstitutional abridgment on the speech of Defendant.
                                5          WHEREFORE, this answering Defendant prays that:
                                6          1.     Plaintiffs take nothing by way of their Second Amended Complaint;
                                7          2.     Judgment be entered in favor of this answering Defendant and against
                                8   Plaintiffs upon the issues of the Second Amended Complaint;
                                9          3.                          attorneys’ fees and costs of suit herein
                                                  Defendant be awarded attorneys'
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               10   incurred; and
                               11          4.     Such other and further relief as the Court deems just.
        KLINEDINST PC




                               12          JURY TRIAL DEMANDED
                               13          Defendant hereby demands Trial by Jury to the fullest extent allowed by
                               14   law.
                               15                                           KLINEDINST PC
                               16
                               17
                                    DATED: May 13, 2019                     By: /s/ Lindsey N. Casillas
                               18
                                                                                Nadia P. Bermudez
                               19                                               Patrick J. Goode II
                               20                                               Lindsay N. Casillas
                                                                                Attorneys for Defendant
                               21                                               EVANS HOTELS, LLC
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                                                             -- 22
                                                                                22 --
                                           DEFENDANT EVANS HOTELS, LLC'S AMENDED ANSWER TO SECOND AMENDED COMPLAINT
                                                                                                   18-CV-00435-JLS (MSB)
